Citation Nr: 0804277	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefits 
sought on appeal.  The veteran perfected an appeal regarding 
the claim of entitlement to service connection for a low back 
disability.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any low back disability was present in service; that any 
current low back disability is related to service; that 
arthritis of the low back manifested itself to a compensable 
degree within a year following separation from active duty; 
or that any current low back disability was caused or 
aggravated by service-connected right knee disorder.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during military service, or aggravated by service-connected 
right knee disorder; and arthritis of the low back may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.310 (2006); 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005.  That letter 
informed the veteran of what evidence was required to 
substantiate a claim based on secondary service connection.  
The veteran was also notified of his and VA's respective 
duties for obtaining evidence, and he was asked to submit 
evidence and/or information in his possession to the AOJ.  
That notice letter was sent before the initial AOJ decision 
in this matter, thus the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA and private medical 
records, including VA examination reports, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examination was 
provided in connection with the claim, and an expert medical 
opinion was also obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The veteran claims entitlement to service connection for a 
low back disorder, claiming primarily that he has a low back 
disorder that is secondary to his service-connected right 
knee disability.  He essentially claims that the current 
disability was either caused by or aggravated by the service-
connected right knee disability.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Court has held that when aggravation of a veteran's non-
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  That is, if a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006.  
The new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  VA has indicated that the purpose of the regulatory 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, VA also made clear 
in the comments to the new regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  

This had not been VA's practice before, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given the substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 in effect before the change because that 
version is more favorable to the claimant.  It is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of a low back 
disorder.  During VA examination in August 2005, after the 
examiner examined the veteran for his claimed low back 
disorder, the examination report contains a diagnosis of 
degenerative lumbar spinal syndrome with MRI evidence of an 
intervertebral disc prolapse L4/5 left-accentuated without 
sensomotor deficit with restriction in functions.  Because 
the record contains competent medical evidence of a current 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disability.  Therefore, the question is 
whether that disease was incurred in or aggravated by active 
military service; or in the case of arthritis, become 
manifested to a compensable degree within one year of 
separation from active duty; or was caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).   

The service medical records contain no indication of any 
symptoms in service associated with a low back condition or 
injury.  

Post-service medical records consist of VA and private 
medical records dated from 1991 through May 2007, including 
the reports of VA examination in August 2006 and May 2007.  
Review of the medical records on file shows no competent 
medical evidence of the presence of any low back disorder 
prior to 2004.  

The report of a VA orthopedic examination in August 2004 
shows that after examination, a list of diagnostic results 
included "slight static and onset of degenerative lumbar 
spinal column syndrome with myofascial irritated condition 
and a slight restriction to inclination."  Findings from X-
ray examination of the lumbar spine included Tjoracal-lumbar 
right convex form; flat left-convex bulging; iliosacral joint 
irritant sclerosis on both sides.  Lateral view revealed 
hyperlordosis, uninterrupted spinal-laminary line.  The 
report concluded with diagnoses including static lumbar 
spinal column with myofascial irritant condition and end-
grade limitation to function without sensomotor deficits.

A private August 2004 report of lumbar spinal nuclear spin 
tomography contains an assessment of (1) chronic discopathy 
at L4/L5 with circular intervertebral disk protrusion and 
accentuation pre-foraminar and intra-foraminar. At this level 
there is an incipient compression of the nerve root of L4.  
Moderate narrowing also of the right neuroformen; and (2) no 
evidence of any other relevant intervertebral disk 
protrusions or circumscribed protrusions; no other spinal 
canal or foramina canal stenosis; and no other spinal space 
occupying formation.

Private medical records include a November 2004 statement 
from Ulrich Pechstein, M.D., a neurosurgeon.  In that 
statement Dr. Pechstein noted that the veteran suffered from 
chronic lumbar back pain with radicular pain in the right 
leg, and that this pain syndrome correlated with a lumbar 
disc herniation in L4/5 and spinal canal stenosis in the same 
level.  Dr. Pechstein opined that these pathological findings 
may correlate with a pain syndrome in the right knee after 
multiple operations of the right knee.

In a February 2005 Medical report, Dr. Pechstein noted that 
the veteran reported complaints of back pain for many years.  
Dr. Pechstein opined that it was possible that the complaints 
were secondary to the operations of the knee.

The report of an August 2005 VA examination shows that the 
veteran had a history of undergoing muscular hernia operation 
in 1978, and again in 1979 and 1984; and of back pain 
beginning in about 1990.  The report contains a list of 
previous findings and current examination findings.  After 
examination, the report contains diagnoses including 
degenerative lumbar spinal syndrome with MRI evidence of an 
intervertebral disc prolapse L4/5 left accentuated without 
sensomotor deficit with restriction in functions.

In a February 2006 medical certificate, Dr. Pechstein noted 
that the veteran had a diagnosis of disk prolapse; secondary 
spinal canal stenosis; and chronic pain syndrome.  Dr. 
Pechstein opined that a historically known knee injury with 
consecutive osteoarthritis of the knee can contribute to the 
formation of disk prolapse and promotion of triggering of 
chronic, recurring back pain due to muscular dysbalance and 
faulty spinal stress associated with it.

In July 2007, the Board requested a medical advisory opinion 
in order to address the question of whether any low back 
disorder was either the result of or was increased by injury 
or disease incurred during service, or proximately due to or 
the result of the veteran's service-connected right knee 
disability.

As a result, in July 2007 a board certified neurosurgeon 
provided an opinion on the matter.  In that opinion, the 
physician provided a review of the medical evidence of 
record; and listed current diagnoses of (1) osteoarthritis, 
right knee, with associated hernia of semimembranosus muscle; 
(2) degenerative disc disease, L4/5, left; (3) nicotine 
dependence; and (4) overweight condition, with 
hypercholesterolemia. 

The report ended with the following conclusions.  The veteran 
was an overweight smoker with disc disease in the lumbosacral 
spine.  The extent of disc disease is consistent with his 
weight, smoking status, and age.  MRI examination in August 
2004 showed no impingement of the left L4 or L5 nerve root by 
the bulging left L4/5 disc.  [Impingement of the right L4 or 
L5 nerve root would have supported the hypothesis that the 
L4/5 disc disease contributed to the right lower extremity 
pain, but the MRI report notes only that the left side of the 
L4/5 disc was bulging.]
In the July 2007 opinion, the physician opined that it was 
less likely than not that the low back disorder was the 
result of the veteran's right knee disability.  The physician 
based this opinion-essentially against the veteran's claim-
on the lack of evidence of an antalgic gait or other 
significant knee symptoms in service.  The physician noted 
that it was reasonable to propose that the veteran's use-
related pain in the right knee could, over several years, 
contribute to the development of disc disease in the 
lumbosacral spine.  The physician further noted that however, 
the hypothesis would require documentation of the antalgic 
gait, which he noted was not shown in service medical 
records.

In an October 2007 addendum to the July 2007 opinion, the 
physician added the following rationale for the opinion that 
the low back disorder was not (less likely than not) the 
result of the veteran's right knee disability.  The physician 
noted there was no evidence that the veteran had active 
degenerative disc disease (DDD) during service; and after 
service he developed active DDD and required surgery.  The 
veteran had both of the major risk factors for DDD: smoking 
and obesity.  The examiner concluded that therefore, it is 
less likely than not that the low back disorder found is the 
result of injury or disease incurred during active service, 
or the result of the service-connected right knee disability.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a low back disorder.  First, with 
respect to the question of whether a low back disorder was 
directly related to an in-service incurrence or aggravation 
of a disease or injury, there is no indication in service of 
any lumbar spine injury, or lumbar spine problems otherwise.  

After service, there was no evidence of arthritis within the 
first year after service.  See 38 C.F.R. § 3.307, 3.309.  The 
first indication of any potentially relevant pathology is in 
August 2004, many years after service ended in January 1990.  
Post-service medical records showing no indication until many 
years after service are probative evidence against a nexus 
with service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Second, with respect to whether service connection may be 
established on a secondary basis, the evidence does not show 
that a low back disorder is proximately due to, or the result 
of, a service-connected disability.  While there is evidence 
sufficient to show that a current disability exists, the 
competent medical evidence of record does not show that the 
current low back disability was either caused by or 
aggravated by a service-connected disability such as the 
right knee disability.

The above discussed private medical records, in which Dr. 
Pechstein provided opinions tending to relate any low back 
disorder to service-connected disability, do not provide a 
basis for granting service connection as they are too 
speculative, and therefore carry negligible probative weight.  
His opinions are framed as "findings may correlate...," "it 
was possible that the complaints were secondary...," and 
"osteoarthritis of the knee can contribute to the formation 
of disk ..."  These are all speculative, general or 
inconclusive in nature, and therefore lacking in probative 
value, and thus they cannot support a claim for service 
connection.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board finds that the opinion given in the July 2007 
medical advisory opinion and October 2007 addendum is more 
probative and persuasive than any contrary evidence contained 
in the other opinions just discussed, as it is in agreement 
with the medical history in service and thereafter.  The 
physician providing that opinion reviewed the complete record 
of the history of the veteran's low back disorder.  He then 
provided a well-reasoned rationale for the opinion that it 
was less likely than not that the veteran's low back disorder 
is the result of injury or disease incurred during active 
service, or was the result of the service-connected right 
knee disability.  Regarding the second part of the above 
sentence, the physician  essentially opined that the 
veteran's low back disability was not proximately due to or 
the result of a service-connected disability-that the 
service-connected right knee disability did not result in 
aggravation of the low back.  His opinion is consistent with 
the overall evidence.


The Board has not addressed the current regulatory 
requirement under 38 C.F.R. § 3.310 that a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability be established.  The Board has not addressed this 
because the previous regulatory version does not require 
this, and that version is applied as it is more favorable; 
and because the preponderance of the evidence is against a 
finding that there is any etiological relationship between 
the current low back disorder and the service-connected right 
knee disability.  Therefore it is not necessary to determine 
a "pre-aggravation baseline level of disability for the 
nonservice-connected disability."

Based on the foregoing, the Board concludes that the claim 
for service connection for a low back disorder must be 
denied.  After considering all the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007).  The Board concludes that a 
low back disorder was not incurred in or aggravated by 
service; nor become manifested to a compensable degree within 
one year of separation from active duty; nor proximately due 
to service-connected disability to include by way of 
aggravation.  As the preponderance of the evidence is against 
the claim for service connection for a low back disorder, the 
benefit-of-the-doubt rule does not apply, and that claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran believes that his claimed low back disorder 
is related to his service-connected right knee disability, 
and thereby to his military service in this way, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

In an October 2005 rating decision, the RO denied a claim for 
TDIU.  In August 2006, the veteran submitted a statement as 
part of his VA Form 9 (substantive appeal with respect to the 
low back disorder service connection claim), which the Board 
construes as a notice of disagreement as to the RO's decision 
to deny TDIU.  Because the veteran has filed a notice of 
disagreement, a remand to the RO is necessary in order for 
the RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to TDIU.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2007).

If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


